was held. See Lee v. GNLV Corp.,      116 Nev. 424, 426 996 P.2d 416, 417
                (2000). Thereafter, the district court entered the October 8, 2013, order,
                which granted respondent's NRCP 60(b) motion for relief from the
                summary judgment order. While NRAP 3A(b)(8) allows an appeal from a
                special order entered after final judgment, an order granting NRCP 60(b)
                relief from an interlocutory order is not a special order entered after final
                judgment.
                            In response to this court's show cause order, appellants
                concede that the October 17, 2012, order was not a final judgment, and
                thus, the October 8, 2013, order granting NRCP 60(b) relief is not an
                appealable special order entered after a final judgment.' Rather than
                dismissing this appeal, however, appellants request that this court stay
                this appeal and allow them to obtain a district court order certifying the
                October 17, 2012, summary judgment as final under NRCP 54(b) for the
                purpose of curing the jurisdictional defect. NRCP 54(b) allows the district
                court to certify an order as final only when the order completely removes a
                party from the district court action, and the rule does not permit
                certification when fewer than all claims pertaining to a party are resolved.
                See Taylor Constr. Co., 100 Nev. at 209, 678 P.2d at 1153 (stating that a
                court cannot create finality through NRCP 54(b) certification when an
                order is not amenable to certification). Here, the order granting summary
                judgment merely resolves fewer than all of the claims as to the parties and
                does not completely remove a party from the action, and thus, the order is


                      'We grant respondent's motion to file a late reply to appellants'
                response, and we direct the clerk of this court to file the reply
                provisionally received on December 10, 2014.




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                 not amenable to NRCP 54(b) certification. For that reason, we deny
                 appellants' request to stay this appeal. As we lack jurisdiction, we
                             ORDER this appeal DISMISSED.




                                                                                        , C.J.



                                                                                        ,   J.



                                                                                            J.




                 cc: Hon. Jerome Polaha, District Judge
                      Phillip M. Stone
                      Paul G. Yohey
                      Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A    e